         Case 1:18-cv-00111-MV-KK Document 240 Filed 06/04/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

MINA ORTEGA,

         Plaintiff,

         vs.                                                             Civ. No. 18-111 MV/KK

NEW MEXICO LEGAL AID, INC. et al.,

         Defendants.

         ORDER DENYING PLAINTIFF’S EMERGENCY MOTION TO COMPEL

         THIS MATTER is before the Court on Plaintiff’s Emergency Motion to Compel

Additional Dates for Deposition Within Previously Set Time Limits (Doc. 228) (“Motion”), filed

May 26, 2020. The Court, having reviewed the parties’ submissions,1 the record, and the relevant

law, being otherwise fully advised, and for the reasons set forth below, FINDS that the Motion is

not well taken and should be DENIED.

         In its Order on Depositions, Discovery Stay, and Case Management Deadlines, the Court

granted Plaintiff leave to “take two (2) depositions total” after the close of discovery, choosing

“any two of the witnesses identified in her Addendum to Motion to Extend Time to Take

Depositions.” (Doc. 206 at 3 (emphasis omitted).) The Court ordered Defendants to identify, by

February 21, 2020, at least two full days on which defense counsel and these witnesses were


1
  In addition to the Motion itself, the submissions specifically addressing Plaintiff’s Motion are: (1) Union’s Response
to Plaintiff’s Emergency Motion to Compel Additional Dates for Deposition Within Previously Set Time Limits (Doc.
230), filed May 27, 2020; (2) NMLA’s Response Regarding Plaintiff’s Emergency Motion to Compel (Doc. 231),
filed May 27, 2020; (3) Plaintiff’s Reply to Union’s Response Respecting Plaintiff’s Motion to Compel Additional
Dates for Deposition (Doc. 233), filed May 28, 2020; (4) Declaration of Samantha M. Adams Regarding Deposition
Availability of Evangelina Mercado (Doc. 234), filed June 1, 2020; (5) Plaintiff’s Reply to NMLA’s Response to
Emergency Motion to Compel Additional Dates for Deposition Within Previously Set Time Limits (Doc. 235), filed
June 2, 2020; (6) Declaration of Lisa M. Castillo Regarding Plaintiff’s Motion to Compel Additional Dates (Doc.
236), filed June 2, 2020; (7) Joint Supplemental Response by NMLA and Union to Plaintiff’s Emergency Motion to
Compel Additional Dates for Deposition Within Previously Set Time Limits (Doc. 238), filed June 3, 2020; and, (8)
Plaintiff’s Notice of Supplemental Authority (Doc. 239), filed June 4, 2020. The Court has reviewed and considered
all of these submissions in ruling on Plaintiff’s Motion.
       Case 1:18-cv-00111-MV-KK Document 240 Filed 06/04/20 Page 2 of 4



available for depositions, and Plaintiff to “notice the two depositions she chooses to take at least

fifteen (15) days before the deposition is set to occur, but no later than Friday, March 20, 2020 . .

. for dates on which the witnesses she selects are available” and to complete the depositions by

April 17, 2020. (Id. at 7-8.)

       Plaintiff subsequently moved to extend these deadlines, and the Court granted her request

in its Order Granting Partial Discovery Stay and Allowing Trial Deposition (Doc. 214) (“Order

Granting Partial Stay”), ordering Defendants to provide available dates by April 7, 2020, and

Plaintiff to notice the depositions at issue by June 1, 2020 and complete them by June 29, 2020.

(Id. at 7-9.) In accordance with the Order Granting Partial Stay, Defendants identified June 1,

2020 through June 4, 2020 as available dates and sent these dates to Plaintiff on or before April 7,

2020. (Doc. 230 at 3.)

       In her Motion, Plaintiff now asks the Court to order that “Defendants provide other two

days [sic] within the time limit previously set (June 1, 2020 through June 29, 2020), that those

days be in two-day sets in the last two weeks of June 2020 and that they not be in the same week

for both Defendants.” (Doc. 228 at 5.) Plaintiff, who is proceeding pro se, so requests based on

an ongoing mental health condition that makes it difficult for her to work for sustained periods of

time and, in her provider’s March 2020 estimation, will take at least six months to a year to resolve.

(Doc. 207 at 5.)

       Defendants oppose Plaintiff’s request for several reasons. Of particular note, they observe

that, though they timely provided Plaintiff with deposition dates by April 7, 2020, Plaintiff did not

request alternative dates until May 21, 2020, (Doc. 230 at 3; Doc. 231 at 2), and did not file the

present Motion until May 26, 2020. They further point out that their counsel and witnesses were

obligated to clear their schedules for the dates originally provided and hold those dates open for



                                                  2
         Case 1:18-cv-00111-MV-KK Document 240 Filed 06/04/20 Page 3 of 4



nearly two months, ultimately to no purpose, and that it would be very difficult for them to clear

their schedules again, this time for dates in the second half of June. (Doc. 230 at 6-7; Doc. 231 at

7.)

         Nevertheless, in compliance with the Court’s Order for Expedited Briefing (Doc. 229) and

without waiving their objections, on May 27, 2020, Defendants jointly identified alternative

deposition dates of June 17, 19, 23, and 24, 2020. (Doc. 230 at 7; Doc. 231 at 7.) However,

“[n]either Defendant was served with any Notices of Deposition by Plaintiff as of June 1, 2020,”

or indeed as of 11:33 a.m. on June 3, 2020, when Defendants filed their Joint Supplemental

Response by NMLA and Union to Plaintiff’s Emergency Motion to Compel Additional Dates for

Deposition Within Previously Set Time Limits. (Doc. 238 at 1.)

         In their submissions regarding Plaintiff’s Motion, the parties debate a number of factual

and legal points. In the Court’s view, however, the most critical facts are straightforward and

undisputed, i.e.: (1) Defendants provided Plaintiff with deposition dates in early April 2020, and

subsequently identified alternative dates on May 27, 2020, in compliance with the Court’s Orders;

(2) the Court set a firm deadline of June 1, 2020 for Plaintiff to notice the depositions at issue; (3)

Plaintiff did not move for an extension of the June 1, 2020 deadline before it expired2; and, (4)

Plaintiff did not notice any depositions by June 1, 2020. In short, Plaintiff failed to notice the

depositions at issue before the deadline for doing so expired. Moreover, her failure to do so is

particularly troubling because, due to her repeated requests for extensions of time, the deadline in

question fell over seven months after discovery in this matter closed.

         The Court understands that Plaintiff has experienced significant personal difficulties and

mental health challenges since the close of discovery. However, Defendants and their witnesses


2
 In fact, Plaintiff affirmatively represented in her Motion that she had “every intention of noticing the depositions on
June 1, 2020, if the Court has not ruled on this emergency motion.” (Doc. 228 at 7.)

                                                           3
        Case 1:18-cv-00111-MV-KK Document 240 Filed 06/04/20 Page 4 of 4



should not be asked to wait indefinitely for Plaintiff’s life circumstances and mental health to

stabilize. At some point, Plaintiff must either respect this Court’s deadlines and move her case

forward or endure the consequences of failing to do so. In the Court’s view, that time has arrived.

The Court therefore holds that, by failing to notice the depositions at issue by June 1, 2020, Plaintiff

has lost the right to take them. See Fed. R. Civ. P. 16(f)(1)(C) (“[T]he court may issue any just

orders . . . if a party or its attorney . . . fails to obey a scheduling or other pretrial order.”); G.J.B.

& Assocs., Inc. v. Singleton, 913 F.2d 824, 831 (10th Cir. 1990) (“[U]nder Rule 16(f), neither

contumacious attitude nor chronic failure is a necessary threshold to the imposition of sanctions.”)

(quotation marks omitted). Defendants need not make counsel or witnesses available for these

depositions; and, the Court will not compel Defendants to provide Plaintiff with alternative

deposition dates within the parameters Plaintiff has requested.

        IT IS THEREFORE ORDERED that Plaintiff’s Emergency Motion to Compel Additional

Dates for Deposition Within Previously Set Time Limits (Doc. 228) is DENIED.

        IT IS SO ORDERED.


                                                 _______________________________________
                                                 KIRTAN KHALSA
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    4
